DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/4/2022 was filed after the mailing date of the Notice of Allowance on 6/20/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
However, the Office notes that the Non-Patent Literature (NPL) filed within the IDS makes several references to documents (D7a, D14a, D16a, D17a, D19, D23b, D31, D32a, D32b, D32c, D33, D34, D35a, D35b, D36a, D36b, P-CAPT, LCRD, LCRD2, and PSE3080XB) that have not been made available to the Examiner. As such, the Examiner was only able to evaluate the NPL as presented, and the references cited within the NPL were not considered for not being submitted or available to the Examiner.

/Donovan Bui-Huynh/Examiner, Art Unit 1779                       

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779